DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru"), and further in view of US 20150101048 A1 (hereinafter "Sridhara").

Regarding claim 1:
Boutnaru discloses:
A method of mitigating a malware attack (see Boutnaru’s Abstract: “Systems and methods that detect presence of malicious software”), comprising:
iterating, by a malware detection module, a virtual memory address space associated with a process executing on a computer system (see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

Regarding claim 2:
The combination of Boutnaru and Sridhara discloses: 
The method of claim 1, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	
Regarding claim 3:
The combination of Boutnaru and Sridhara discloses: 
The method of claim 2, further comprising: allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 4:
The combination of Boutnaru and Sridhara discloses: 
The method of claim 1, wherein iterating, by the malware detection module, the virtual memory address space associated with the process executing on the computer system, comprises:
iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”). 

Regarding claim 5:
The combination of Boutnaru and Sridhara discloses: 
The method of claim 1, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises: identifying patterns or Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  

Regarding claim 6:
The combination of Boutnaru and Sridhara discloses: 
The method of claim 1, wherein rendering, by the thread hollowing module, the specific process thread inoperable comprises: 
12EASTV1689570 10.1Attorney Docket No.: 39 1703-000033overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Regarding claim 8:
Boutnaru discloses: 
A system, comprising:
a processor (see ¶39 of Boutnaru: “Processor chip 212 may be an integrated circuit that incorporates processor 213”); and
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations comprising (see ¶39 of Boutnaru: “The example processor 213 may be a central processing unit ("CPU") that receives instructions and performs basic arithmetic, logical, control and input/output operations based on the instructions. The instructions may be instructions to read, write, and/or modify data or instructions that are stored in physical memory 206 of computing device 202.”):
iterating, by a malware detection module, a virtual memory address space associated with a process executing on a computer system (see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use Sridhara’s technique of inserting “no-ops” into the process, the commonly understood benefits of such adaption, that is, “such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

Regarding claim 9:
The combination of Boutnaru and Sridhara discloses: 
The system of claim 8, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 10:
The combination of Boutnaru and Sridhara discloses: 
The system of claim 9, wherein the operations further comprising:
allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 11:
The combination of Boutnaru and Sridhara discloses: 
The system of claim 8, wherein iterating, by the malware detection module, the virtual memory address space associated with the process executing on the computer system, comprises:
iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”).

Regarding claim 12:
The combination of Boutnaru and Sridhara discloses: 
The system of claim 8, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises:
identifying patterns or attributes indicative of a malware attack or a vulnerability to a malware attack (Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  


Regarding claim 13:
The combination of Boutnaru and Sridhara discloses: 
The system of claim 8, wherein rendering, by the thread hollowing module, the specific process thread inoperable comprises:
overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Regarding claim 15:
Boutnaru discloses:
A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform an operation (see ¶91: “…the computer system 1000 performs specific operations by the processing component 1004 executing one or more sequences of instructions contained in the memory component 1006, such as described herein with respect to the mobile communications devices, mobile devices, and/or servers. Such instructions may be read into the system memory component 1006 from another computer readable medium…”), comprising:
(see Boutnaru ¶16, which discloses how a malware detection module scans a virtual memory address space associated with a software: “To identify malicious software, a table look-aside buffer "watcher" ("TLB watcher") is installed on a computing device. The TLB watcher scans address mappings in an instruction table look-aside buffer (ITLB) and address mappings in a data table look-aside buffer (DTLB).”);
identifying, by the malware detection module, a region of memory likely to be vulnerable to a malware attack (see Boutnaru ¶16, which discloses how the detection module determines that a region of memory is likely to be vulnerable to a malware attack: “The TLB watcher determines a discrepancy between an address mapping in the ITLB and an address mapping in the DTLB. Based on the discrepancy, the TLB watcher determines whether a process is generated by a malicious software.”); and
responsive to identifying the region of memory, determining, by a thread hollowing module, a specific process thread associated with the identified region of memory (see Boutnaru ¶21, which discloses how a separate routine of the watcher may mitigate malicious code: “the TLB watcher may prevent malicious code from executing in a computing device”).

Boutnaru does not disclose the following limitation, taught by Sridhara:
rendering, by the thread hollowing module, the specific process thread inoperable (Sridhara discloses making a malicious process inoperable by inserting “no-ops” which resembles applicant’s hollowing technique in ¶86: “…inserting " no-ops" into the hardware pipeline 404 in place of identified instructions, or modifying the instructions such that executing those instructions will not cause malicious behavior…”).

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru’s malware mitigtation technique to use such that executing those instructions will not cause malicious behavior” (see ¶86 of Sridhara). 

Regarding claim 16:
The combination of Boutnaru and Sridhara discloses: 
The non-transitory computer readable medium of claim 15, wherein the region of memory is associated with a second process thread (see Boutnaru ¶38 that discloses how multiple threads (thus “a second process thread” may be associated with a portion of virtual memory (VM) and share the VM: “may allocate a portion of virtual memory 210 to one or more … threads spawned by the applications 204”). 	

Regarding claim 17:
The combination of Boutnaru and Sridhara discloses: 
The non-transitory computer readable medium of claim 16, further comprising:
allowing, by the thread hollowing module, the second process thread to continue to execute (as disclosed in ¶86, no-ops are inserted into a pipeline for a single process thread and thus does not affect the other threads that would be associated with the virtual memory that is shared amongst the individual threads).

Regarding claim 18:
The combination of Boutnaru and Sridhara discloses: 


iterating through each entry of the process' virtual memory lookup table (Boutnaru discloses scanning through each entry of the process’ virtual memory lookup table in ¶56-57: “TLB watcher 118 may scans ITLB 502 and DTLB 504 illustrated in FIG. 6A”); and
for each entry, analyzing a corresponding physical memory region (Boutnaru discloses how virtual memory is mapped to physical memory in ¶57: “ITLB and a DTLB that store address mappings between the virtual pages in the virtual memory and the frames in the physical memory that identify a genuine process”). 

Regarding claim 19:
The combination of Boutnaru and Sridhara discloses: 
The non-transitory computer readable medium of claim 15, wherein identifying, by the malware detection module, the region of the memory likely to be vulnerable to the malware attack comprises:
identifying patterns or attributes indicative of a malware attack or a vulnerability to a malware attack (Boutnaru discloses identifying region of the memory likely to be vulnerable to the malware attack in ¶58: “TLB watcher 118 may also identify an instance where virtual page 302 stored in ITLB 502 maps to a different frame 306 than the same virtual page 302 stored in DTLB 504 for the same process. In this case, TLB watcher 118 may identify a process that stores data and instructions in different frames 306 as a malicious process”).  


Regarding claim 20:
The combination of Boutnaru and Sridhara discloses: 
The non-transitory computer readable medium of claim 15, wherein rendering. by the thread hollowing module, the specific process thread inoperable comprises:
overwriting the identified region of memory with a series of no-ops (as already discussed in claim 1, Sridhara disclose using “no-ops” to overwrite malicious code instructions to neutralize the malicious software, see Sridhara ¶86).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190180031 A1 (hereinafter "Boutnaru") in view of US 20150101048 A1 (hereinafter "Sridhara"), and further in view of US 10,474,813 B1 (hereinafter "Ismael").

Regarding claim 7:
The combination of Boutnaru and Sridhara does not disclose the following limitation taught by Ismael: 
injecting a return operation or a control operation into a stack frame associated with the specific process thread (Ismael discloses injecting a return operation in Col. 17:24-30: “By injecting a correct return address on the stack, execution of the malware may be obviated by providing a dynamic patch that restores the stack to its correct state (i.e., the original non-malicious flow of execution) without breaking the logic (life cycle) of the process and without stopping or restarting the process (i.e., so as to allow the process to continue running).” ).  

restores the stack to its correct state …without breaking the logic … of the process and without stopping or restarting the process [which guarantees continuity of the process and is an alternative procedure to the use of no-ops as disclosed in Sridhara]” (see Col. 17:26-30 of Sridhara). 

Regarding claim 14:
The combination of Boutnaru and Sridhara does not disclose the following limitation taught by Ismael: 
injecting a return operation or a control operation into a stack frame associated with the specific process thread (Ismael discloses injecting a return operation in Col. 17:24-30: “By injecting a correct return address on the stack, execution of the malware may be obviated by providing a dynamic patch that restores the stack to its correct state (i.e., the original non-malicious flow of execution) without breaking the logic (life cycle) of the process and without stopping or restarting the process (i.e., so as to allow the process to continue running).” ).  

One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Boutnaru in view of Sridhara’s malware mitigtation technique to use the additional malware mitigation technique of inserting a correct return address into the process, the commonly understood benefits of such adaption, that is, “restores the stack to its correct state …without breaking the logic … of the process and without stopping or restarting the process [which guarantees continuity of the process and is an alternative procedure to the use of no-ops as disclosed in Sridhara]” (see Col. 17:26-30 of Sridhara). 

How to overcome the present rejection under 35 U.S.C. 103: 
Applicant may refer to ¶20 of the specification and include the additional step of applying DNA mapping to confirm that a malware attack has occurred and detailing the steps that are carried out to accomplish this technique to overcome the current rejection. 

Related Art
The following references are made of record and cited on PTO-892, but not relied upon, and is considered pertinent to applicant’s disclosure: 
Mohanta, A., & Saldanha, A. (2020). Code Injection, Process Hollowing, and API Hooking. In Malware Analysis and Detection Engineering (pp. 267-329). Apress, Berkeley, CA. – discloses how anti malware software can use the technique of process hollowing to launch an existing cleanup program but in a suspended state and then holds the malware code running from within the process. The publication was published after the effective filing date of the claimed invention and describes the general art. 
US 20170272462 A1 (“Kraemer”)(as cited in the ISR), discloses how malware can implement process hollowing to perform a hostile takeover of a legitimately executing system process. Kraemer discloses a mitigation technique against process hollowing attacks, and does not in fact use these against malware (as is claimed by the invention). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491